EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Barnes, on 6/3/2022.

2.	Claims 1, 7 and 14 of the instant application have been amended, claims 6 and 12 have been canceled based on the latest claims of record submitted by the Applicant on 6/3/2022, and they have been amended as follow:
(Currently amended) A system for enforcing at least one rule within a geofence, comprising:
a plurality of distributed server computers each including a non-transitory computer readable medium, a processor, and a memory in network communication with a fencing agent;
wherein the plurality of distributed server computers defines at least one zone of the geofence using a unique Internet Protocol (IP) address anchor point in a distributed geofence database, wherein the unique IP address anchor point includes metadata, including at least one rule;
wherein the fencing agent determines a geographic location of an unmanned aerial vehicle (UAV) and converts the geographic location to an IP address;
wherein the fencing agent identifies one of the at least one zone associated with the IP address;
wherein the fencing agent implements the at least one rule; 
wherein the geofence is a three-dimensional geofence, wherein the three-dimensional geofence is defined by a plurality of points, wherein the plurality of points are defined by a plurality of IP addresses in the distributed geofence database; and
wherein the distributed geofence database stores geographic point information corresponding to the unique IP address anchor point and updates the geographic point information for the unique IP address anchor point in the distributed geofence database.
(Original) The system of claim 1, wherein the unique IP address anchor point is an IPv6 address anchor point.
(Original) The system of claim 1, wherein the fencing agent is embedded in a chip in an operating system of the UAV.
(Original) The system of claim 1, wherein the unique IP address anchor point is associated with a geographic location.
(Original) The system of claim 1, wherein the fencing agent overrides the at least one rule.  
(Canceled) 
(Currently amended) An apparatus for enforcing at least one rule within a geofence, comprising:
an unmanned aerial vehicle (UAV) including a non-transitory computer readable medium, a processor, a memory, and a fencing agent;
wherein the UAV is in network communication with a plurality of distributed server computers;
wherein the plurality of distributed server computers includes a distributed geofence database which defines at least one zone of the geofence using a unique Internet Protocol (IP) address anchor point, and wherein the unique IP address anchor point includes metadata associated with the at least one zone, including at least one rule;
wherein the fencing agent determines a geographic location of the UAV and converts the geographic location to an IP address;
wherein the fencing agent identifies one of the at least one zone associated with the IP address;
wherein the fencing agent implements the at least one rule;
wherein the geofence is a three-dimensional geofence, wherein the three-dimensional geofence is defined by a plurality of points, wherein the plurality of points are defined by a plurality of IP addresses in the distributed geofence database; and
wherein the distributed geofence database stores geographic point information corresponding to the unique IP address anchor point and updates the geographic point information for the unique IP address anchor point in the distributed geofence database.
(Original) The apparatus of claim 7, wherein the three-dimensional geofence occupies the same physical and/or geographic space with a plurality of three-dimensional geofences.
(Original) The apparatus of claim 7, wherein the fencing agent is embedded in a code of an application on the UAV.
(Original) The apparatus of claim 7, wherein the unique IP address anchor point is associated with a geographic location. 
(Original) The apparatus of claim 7, wherein the fencing agent receives a notification from the plurality of distributed server computers.  
(Canceled)
(Original) The apparatus of claim 7, wherein each of the plurality of points includes a longitude, a latitude, and an altitude in the distributed geofence database.
(Currently amended) A method for enforcing at least one rule within a geofence, comprising:
a plurality of distributed server computers each including a non-transitory computer readable medium, a processor, and a memory in network communication with a fencing agent defining at least one zone of the geofence using a unique Internet Protocol (IP) address anchor point in a distributed geofence database, wherein the unique IP address anchor point includes metadata, including at least one rule;
the fencing agent determining a geographic location of an unmanned aerial vehicle (UAV) and converting the geographic location to an IP address;
the fencing agent identifying one of the at least one zone associated with the IP address; and
the fencing agent implementing the at least one rule; 
wherein geofence is defined by a plurality of points, wherein the plurality of points are defined by a plurality of IP addresses in the distributed geofence database; and
wherein the distributed geofence database stores geographic point information corresponding to the unique IP address anchor point and updates the geographic point information for the unique IP address anchor point in the distributed geofence database.
(Original) The method of claim 14, wherein each of the plurality of points includes a longitude, a latitude, and an altitude in the distributed geofence database.
(Original) The method of claim 14, wherein the unique IP address anchor point is an IPv6 address anchor point.
(Original) The method of claim 14, wherein the unique IP address anchor point is associated with a geographic location.
(Original) The method of claim 14, further comprising the plurality of distributed server computers sending a notification over a network to the UAV.
(Original) The method of claim 14, further comprising the distributed geofence database storing geographic point information corresponding to the unique IP address anchor point.
(Original) The method of claim 14, wherein the geofence is a three-dimensional (3-D) geofence.

Allowable Subject Matter
3.	Claims 1-5, 7-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough review of the prior art fails to disclose or render obvious, “wherein the fencing agent identifies one of the at least one zone associated with the IP address; wherein the fencing agent implements the at least one rule; wherein the geofence is a three-dimensional geofence, wherein the three-dimensional geofence is defined by a plurality of points, wherein the plurality of points are defined by a plurality of IP addresses in the distributed geofence database; and wherein the distributed geofence database stores geographic point information corresponding to the unique IP address anchor point and updates the geographic point information for the unique IP address anchor point in the distributed geofence database. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUJI CHEN whose telephone number is (571)270-0365.  The examiner can normally be reached on 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449